OPINION OF THE COURT
Memorandum.
Order affirmed, without costs.
This Civil Court action was instituted by means of the service of a summons which bore thereon what was denomi*1052noted a CPLR 305 notice alleging causes of action for breach of contract, negligence and unjust enrichment, and seeking the recovery of $15,000. The CCA requires that a complaint be served with the summons, whether such complaint be formal or indorsed (see, CCA 902). Thus, unlike a Supreme Court action, the CCA does not permit service of a summons accompanied by a notice pursuant to CPLR 305, with the complaint to follow. However, we are in agreement with the court below that the CPLR 305 notice appearing on the instant summons qualified as an indorsed complaint (see, Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 29A, CCA 902, at 170). Accordingly, the lower court properly dismissed the defense of lack of jurisdiction.
Monteleone, J. P., Pizzuto and Santucci, JJ., concur.